Citation Nr: 1403968	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart





INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2011 the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for additional consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to again remand this matter to address continued deficiencies in development of this claim.  As pointed out by the Veteran and his representative in the January 2014 brief, the June 2011 VA examination did not provide adequate rationale for the conclusion that it would be not be possible to provide an opinion without resort to mere speculation as to whether hearing loss and tinnitus was manifested in service or was otherwise caused by service.  The examiner is noted to have made reference to neither hearing loss nor tinnitus being present within a "reasonable time" after service but in doing so, did not appear to consider the lay statements from the Veteran regarding the onset and duration of such symptoms, and further did not discuss what would constitute a "reasonable time" of onset of symptoms.  

This examination furthermore relates a history not previously given by the Veteran of exposure to noise inservice from mine explosions and the rifle range without hearing protection.  Further attempts appear necessary to verify such noise exposure including obtaining service personnel records that so far appear not to have been obtained.  Additionally the Veteran should again be provided another opportunity to submit any evidence of post service treatment for hearing loss and tinnitus, and the RO should ensure it is sent to his correct address as the record appears to show a history of some problems sending mail to his address of record.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain the Veteran's service personnel records and associate them with the claims folder. In requesting the records, the RO should follow procedures prescribed in pertinent provisions of VA's Adjudication procedure manual, as well as 38 C.F.R. § 3.159(c)(2) (2013).

2.  The AOJ should ask the Veteran to identify any medical facilities or personnel who have examined or treated him for a hearing loss or tinnitus; and, to complete the appropriate releases.  Thereafter, the AOJ should request complete copies of the Veteran's medical records from the listed care providers and associate the records with the claims folder.  The AOJ should ensure that this letter is sent to the correct address for the Veteran.

3.  Thereafter following completion of the above, the AOJ should return the claims folder and a copy of this remand to the examiner who conducted the June 2011 VA audiological examination.  If this examiner is no longer available, the claims folder and a copy of this remand should be forwarded to the appropriate examiner to review the pertinent evidence and address the following question.

Is it at least as likely as not that a hearing loss disability and/or tinnitus had its onset in service or was otherwise caused by any event in service, to include any claimed inservice noise exposure?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner must provide an explanation for the opinions provided.  In discussing whether any hearing loss and/or tinnitus had onset in service, or was otherwise related to service, the examiner should discuss the lay evidence given by the Veteran regarding the onset and duration of his tinnitus symptoms and his hearing loss disability and consider any additional evidence to be obtained pursuant to this remand.  The examiner should also address the opinion from the previous June 2011 examination that neither hearing loss nor tinnitus had been present within a "reasonable time" after service and clarify what would constitute a "reasonable time" of onset of hearing loss and tinnitus post service for the purpose of establishing a nexus between these conditions and any event in service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken, including if necessary another examination, so that a definite opinion can be obtained.) 

4.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record. If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


